 In the Matter of QUAKER STATE OIL REFINING CORPORATION (MCKEANPLANT), EMPLOYERandINTERNATIONAL CHEMICAL WORKERS UNION,AFL, PETITIONERCaseNo. 6-RC-1,51.-Decided February11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.At the hearing theEmployer moved to dismiss the petition on the ground of a contractbar.The intervenor, United Mine Workers of America, District No.50, urges the same ground in its brief.For the reasons hereinafterset forth this motion is denied,The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned Boardmembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved herein claim to represent em-ployees of the Employer.'3.The Employer, District No. 50 and Local Union No. 12391 hadentered into a collective bargaining agreement terminating on July1, 1948.Due and timely notice of a desire to negotiate a new con-tract was served upon the Employer by District No. 50.Negotia-tions followed and on May 27, 1948, the above-mentioned partiesreached a complete understanding on the terms of a new agreement.On June 2, 1948, the Petitioner notified the Employer of its claim torecognition and on June 8, 1948, filed its petition herein.*Reynolds,Murdock, and Gray.iUnited Mine Workers of America, District No. 50,and Local Union No. 12391 ofDistrict No. 50, United Mine Workers of America,moved to intervene on the basis of theircontractual relationship with the Employer.OilWorkers International Union, CIO, movedto intervene on the basis of a showing of substantial representation among the employeesin the unit requestedby thePetitioner.In the absence of objections,these motions weregranted.81 N. L. R. B., No. 105.611829595-50-vol. 81-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 2, 1948, the Employer, without knowledge of the Peti-tioner's claim, executed a formal agreement covering the understand-ing reached on May 27, 1948. On June 4, 1948, Local Union No.12391 of District No. 50 signed this agreement after it had been in-formed by the Employer of the Petitioner's claim to representation.District No. 50 itself did not sign the agreement until sometime be-tween June 10 and June 13.The Employer contends that the contract, the terms of which hadbeen agreed upon by May 27, 1948, constitutes a bar to a determinationof representatives.This contention is without merit, because theagreementofMay 27, 1948, even though subsequently reduced towriting, was not executed by all the parties thereto prior to the receiptof the Petitioner's claimto recognition and the timely filing ofitspetition?Accordingly we find that the 1948 contract is not abar to a present determination of representatives.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act :All production and maintenance employees at the Employer'sMcKean plant at Farmers Valley, Smethport, Pennsylvania, exclud-ing all other employees, guards, professional employees, and super-visors, as defined in the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Sixth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board2 ThePetitioner contends that in addition to the signaturesof LocalUnion No. 12391 byIts representatives and DistrictNo. 50, by itsRegionalDirector, the contractalso requiredthe signatureof the Administratorof DistrictNo. 50,in accordancewith the publishedrules of this organization,and that until the signature of the Administratorhad beenaffixed tothe contractit could not be regarded as an executed instrument.Our findingherein makesit unnecessaryto pass uponthis contention.The petition, having been filedwithin 10daysfrom the date of notification by the Petitionerof its claim to representation,was thus validated under theGeneral Electric X-Raydoctrine.SeeMatter of GeneralElectric X-Ray Corporation,67 N. L.R B. 997.8SeeMatterof Eieor, Inc., 46N. L. R. B 1035 ;Matter ofSterlingPulp & Paper Com-pany, et al,77 N. LR B. 63 ;Matter of F. I. Bruce Company,74 N L. R B 1354.4As the Intervenors, United Mine Workers of America, District No 50, and Local UnionNo. 12391 of District No. 50, United Mine Workers of America, are not incompliance withSections9 (f), (g), and (h) of the Act,their nameswill not be placed on the ballot. QUAKER STATE OIL REFINING CORPORATION613Rules and Regulations-Series 5, as amended, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and had not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for the purposes of collective bargaining,by International Chemical Workers Union, AFL, or Oil WorkersInternational Union, CIO, or by neither.